Citation Nr: 0532684	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-22 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for lung disability.

2.  Entitlement to service connection for cancer of the 
rectum (also claimed as colon cancer).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active service in the U.S. Coast Guard from 
December 1941 to April 1945.  He also had active service from 
May 11, 1945, to July 3, 1945, in the American Merchant 
Marine in oceangoing service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
In September 2001, the Board issued a decision denying 
service connection for carcinoma of the rectum and for a 
respiratory condition.  

The veteran appealed the September 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Court, in a January 2003 order, granted a Joint 
Motion for Remand and to Stay Proceedings filed by the 
parties and vacated and remanded the September 2001 Board 
decision.  Thereafter, the Board remanded the case in 
September 2003, and again in September 2004 (the latter 
remand for the purpose of affording the veteran a requested 
hearing before the Board).  In December 2004, the veteran 
testified from the RO before the undersigned, seated in 
Washington, DC, at a videoconference hearing.  The Board 
remanded the case in December 2004 for further development.  
The case was returned to the Board in October 2005.

A VA administrative decision, dated in July 2005, determined 
that the veteran's service from December 1941 to April 1945 
in the U.S. Coast Guard shall be characterized as service 
under dishonorable conditions for VA purposes, and a bar to 
the receipt of VA compensation benefits.  Although the 
veteran has a right to challenge that determination, to the 
Board's knowledge, to date, he has not appealed the 
administrative decision.  Consequently, the only period of 
service currently before the Board is that occurring between 
May 11 and July 3, 1945.  See 38 U.S.C.A. § 5303 (West 2002); 
38 C.F.R. § 3.12(d) (2005).

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005). 


FINDINGS OF FACT

1.  The veteran was probably exposed to asbestos during his 
period of recognized active service in the American Merchant 
Marine in oceangoing service, and during his civilian service 
with the American Merchant Marine.

2.  The veteran does not have asbestosis.

3.  The veteran's lung disability, however diagnosed, did not 
originate in service or until many years after his discharge 
from service, and is not otherwise related to his period of 
service from May 11 and July 3, 1945, including to any 
asbestos exposure therein.

4.  The veteran's colorectal cancer did not originate in 
service or until many years after his discharge from service 
from May 11 and July 3, 1945, and is not otherwise related to 
his period of service, including to any asbestos exposure 
therein.


CONCLUSIONS OF LAW

1.  The veteran does not have a lung disorder, including 
asbestosis, which is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The veteran does not have cancer of the rectum or colon 
(or any residuals thereof) that is the result of disease or 
injury incurred in or aggravated by active military service, 
nor may the incurrence of cancer of the rectum or colon be 
presumed on any basis to have originated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided in February 2001 
and December 2003 collectively fulfilled the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  Further, the Board finds that VA has secured all 
available pertinent evidence for which he authorized VA to 
obtain, and conducted all appropriate development, including 
VA examination.  In this regard the Board notes that the 
veteran in April 2005 signed an authorization for VA to 
obtain records from Dr. B. Dorsk.  Dr. Dorsk responded to 
VA's request for records later in April 2005 by advising VA 
to instead obtain records from the Togus VA Medical Center; 
records from the referenced facility are on file.  The 
veteran's representative has also challenged the adequacy of 
the most recent VA opinion addressing the claims at issue, 
arguing that in providing an opinion against the claims, the 
VA physician did not acknowledge the veteran's service in the 
U.S. Coast Guard from December 1941 to April 1945.  As noted 
in the Introduction, however, the RO has determined that the 
veteran's period of service from December 1941 to April 1945 
constitutes a bar to the receipt of VA compensation benefits 
for any injury or disease incurred or aggravated during that 
period.  The physician considered the appropriate period of 
service at issue in this case.

The Board accordingly finds that VA's duty to assist the 
veteran in this appeal has been fulfilled.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the Agency of Original 
Jurisdiction on a claim for VA benefits, even if the claim 
and initial unfavorable adjudication occurred prior to the 
effective date of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the July 1998 and subsequent rating decisions from 
which the current appeal originates.  He was, however, 
collectively advised in the rating actions, the July 2000 
statement of the case, and in supplemental statements of the 
case of the elements of his claims, and of why he did not 
meet the criteria to establish service connection for the 
claimed disorders.  As noted above, he was provided with VCAA 
notices in February 2001 and December 2003.  His claims were 
thereafter readjudicated in supplemental statements of the 
case, which also provided him with the text of the regulation 
implementing the VCAA. 
 
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the adjudications from which this appeal arises did not 
affect the essential fairness of the adjudications.  The 
prior adjudications were not prejudicial to the veteran.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The veteran has neither 
alleged nor shown prejudice from any error in the timing or 
content of the VCAA notices.  Given the specificity of the 
VCAA notices, as well as the time afforded the veteran 
following the notices to respond, the Board finds that any 
error in the timing of the notices is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110.  Service incurrence of a malignant tumor during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (Feb. 5, 2004) contains guidelines for the 
development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).

VA Manual 21-1, Part VI, para. 7.21(b) (Feb. 5, 2004) 
pertains to occupational exposure, and recognizes that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  VA Manual 21-1, 
Part VI, para. 7.21(c) (Feb. 5, 2004) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

VA Manual 21-1, Part VI, para. 7.21(d) (Feb. 5, 2004) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
In VAOPGCPREC 4-2000, VA's Office of General Counsel 
determined that paragraphs (a) and (b) of paragraph 7.21 
above were not substantive in nature, but that the above 
portion of paragraph 7.21(d) was substantive in nature.  See 
also Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).
 
Factual background

Service medical records on file for the veteran from the U.S. 
Public Health Service are silent for any reference to lung 
disability or cancer of the rectum or colon.  The records 
document treatment for a common cold during service in the 
U.S. Coast Guard, and document that the veteran smoked 
cigarettes.  The records also note a childhood history of 
pneumonia.

Service personnel records for the veteran show that he served 
aboard the U.S.S. Bayfield from November 1943 to October 
1944.  The records also note that he served in the American 
Merchant Marine for more than two years before serving in the 
Coast Guard.

On file are records from the Social Security Administration 
(SSA) indicating that the veteran has been considered 
disabled by that agency since 1981 on account of orthopedic 
disability.  The SSA records include private medical records 
for January 1979 to January 1982, and U.S. Public Health 
Service records for May 1974 to September 1981 (while the 
veteran was serving in the American Merchant Marine); the 
above medical records are silent for any reference to lung 
disability or colorectal cancer.
 
On file are VA treatment reports for the period from April 
1990 to January 2005.  The records are silent for any 
reference to rectal or colon cancer until 1995.  The veteran 
underwent a colonoscopy in October 1995, which revealed a 
malignant mass lesion.  In November 1995 he underwent low 
anterior resection with stapled anastomosis of a villous 
adenocarcinoma located in the proximal rectum.  The records 
show that the rectal cancer has not recurred, and that he has 
received periodic surveillance colonoscopies.  None of the 
medical records address the etiology of the treated rectal 
cancer.  

As to lung disability, chest X-ray studies in April 1990 
demonstrated the presence of a questionable lesion.  Chest X-
ray studies in August 1994 showed chronic obstructive 
pulmonary disease (COPD) and plate-like atelectasis versus 
fibrotic scarring in the left lower lobe.  A chest X-ray 
study in April 1996 showed left basilar markings most likely 
representing atelectasis and/or parenchymal scarring.  
Subsequent chest X-ray studies for April 1999 to January 2004 
consistently showed COPD, without evidence of infiltrates or 
effusions; the studies also showed linear scarring at the 
left base.  The veteran reported extensive exposure to 
asbestos in service and in the American Merchant Marine from 
activities including replacing asbestos-covered pipes, 
working in boiler rooms, and sleeping under asbestos-covered 
steam lines.  Treatment records for 1999 show that he was 
diagnosed with COPD and possible asbestosis.  A January 2002 
review of systems examination noted that the veteran had 
known asbestos exposure, with consequent severe COPD.  A 
March 2003 entry by a physician's assistant (PA) notes that 
the veteran was receiving assistance from an organization in 
connection with an "asbestosis condition;" the PA diagnosed 
pulmonary asbestosis.  The records show that the veteran's 
list of diagnoses prior to May 2004 at times included 
"COPD/asbestosis."  

In 2004, the veteran's treating physicians ordered diagnostic 
studies in order to determine whether he had asbestosis; they 
noted that asbestosis would be confirmed if there were 
computed tomography (CT) evidence of pleural plaques or 
fibrotic changes.  The veteran underwent pulmonary function 
testing in March 2004, and a CT scan of his thorax in April 
2004; the CT scan was negative for any abnormality suggestive 
of asbestosis.  A June 2004 entry indicates that the 
pulmonary function test results were more consistent with 
COPD than with asbestosis, and that the CT scan was negative 
for pleural plaques or fibrotic changes; the physician 
concluded that the veteran did not have asbestosis, but did 
have emphysema.  After May 2004, the treatment records no 
longer listed asbestosis as an active diagnosis for the 
veteran.  The records show that he reported a history of 
smoking cigarettes, but that he was inconsistent in his 
account of when he stopped smoking; the dates he provided 
ranged from 1946 to 1985.  

Private medical records for September 1992 to November 1993 
show that in November 1993, a treating physician read a 
single anterior-posterior chest X-ray study as showing 
pleural thickening; the physician concluded that the study 
was consistent with asbestosis.

Received in January 1998 was a questionnaire completed by the 
veteran concerning his exposure to asbestos.  He reported 
receiving asbestos exposure on ships while serving in the 
U.S. Coast Guard and American Merchant Marine.  He indicated 
that he had colon cancer and breathing problems, that his 
colon cancer was first diagnosed or treated in 1994, and that 
he was told by a VA physician that the cancer directly 
resulted from exposure to asbestos.

The veteran attended a VA examination in July 1999.  The 
examiner noted that the veteran had an adenocarcinoma of the 
rectum resected in November 1995, without recurrence or 
reported problems.  The examiner also noted that chest X-ray 
studies over time had shown mild left basilar atelectasis 
consistent with asbestosis, and also had demonstrated the 
presence of COPD.  The veteran reported that he had smoked 
three packs per day from 1939 to 1970.  The examiner 
diagnosed mild left basilar atelectasis consistent with 
asbestosis; and resected adenocarcinoma of the rectum.  The 
examiner concluded that the adenocarcinoma was an isolated 
cancer occurring 50 years after asbestos exposure, and 
described the likelihood that the adenocarcinoma was caused 
by the asbestos exposure as remote.  In a September 1999 
addendum, the examiner noted that recent pulmonary function 
tests were inconclusive, and that the clinical examination of 
the veteran as well as recent chest X-ray studies were most 
consistent with COPD.  He explained that atelectatic changes 
alone on X-ray studies are not indicative of asbestosis, and 
that in the veteran's case, the absence of rales or other 
changes militated against a diagnosis of asbestosis.

On file is the report of a November 1999 VA examination.  The 
examiner noted that the veteran served on active duty from 
May to July 1945, with subsequent service in the civilian 
American Merchant Marine from 1945 to 1986.  The veteran 
reported that he stopped smoking around 1974, and had 
experienced breathing difficulty for the past nine years.  He 
denied any history of COPD or pneumonia.  The examiner noted 
that chest X-ray studies in November 1993 showed pleural 
thickening thought to be consistent with asbestosis, but that 
subsequent chest X-ray studies consistently showed COPD 
without pleural thickening.  The examiner diagnosed 
"significant asbestos exposure."  In a January 2000 
addendum, the examiner noted that recent chest X-ray studies 
showed no evidence of pulmonary asbestosis; rather, from his 
review the studies showed COPD.  The examiner also concluded 
that abnormalities noted on recent pulmonary function tests 
were not likely due to asbestos exposure.

In an August 2003 statement, Dr. B. Dorsk indicated that he 
had reviewed certain records and radiograph reports of the 
veteran.  He noted that the veteran reported serving in the 
American Merchant Marine for many years, where he frequently 
repaired asbestos-wrapped steam lines that had shredded and 
were releasing dust.  The veteran explained that he would re-
wrap the lines with asbestos wrapping, and also served on 
vessels carrying bagged loose asbestos cargo, which would 
occasionally break open and release dust.  Dr. Dorsk noted 
that the veteran had received settlements from asbestos 
producers or purveyors.  With respect to smoking history, the 
veteran reported that he had smoked up to three packs per day 
for no more than twelve years, beginning in the military.  

As to the veteran's colorectal cancer, Dr. Dorsk indicated 
that he doubted there was any likelihood of proving that 
asbestos exposure contributed to the colorectal cancer 
diagnosed in 1995.  With respect to lung disability, Dr. 
Dorsk concluded that, based on the veteran's occupational 
exposure to asbestos dust in the American Merchant Marine, 
asbestos played a significant role in causing the pleural 
thickening and COPD.  He explained that his review of chest 
X-ray studies and CT scans for 1996 to 2002 showed continued 
abnormalities of increased bibasilar markings, as well as 
pleural thickening at the left base, which he believed were 
consistent with the gravity-dependent settling of asbestos.  
He noted that the studies also showed increased anterior-
posterior diameter of the chest with flattening of the 
diaphragms, consistent with COPD of any cause.  Dr. Dorsk 
explained that while none of the diagnostic studies 
demonstrated the virtually diagnostic "eggshell 
calcification" of asbestosis in the diaphragmatic pleurae, 
such a finding was not prerequisite to diagnosing asbestosis.  
He noted that the veteran's occupational history did not 
suggest any other occupational causes of COPD and pulmonary 
fibrosis.  Dr. Dorsk concluded that the veteran's asbestos 
exposure was sufficient to cause the present pulmonary 
disease, although the current lung disorder was likely 
exacerbated by the smoking history.

In a December 2003 statement, the physician identified by the 
veteran as having linked the colorectal cancer to asbestos 
exposure indicated that he never offered any such opinion to 
the veteran; the physician concluded that the veteran's 
rectal cancer and asbestos exposure were unrelated.

In a December 2003 statement, Dr. C., a VA physician, 
indicated that he had reviewed the veteran's records.  He 
noted that the records did not provide sufficient reliable 
data on which to determine whether the veteran's COPD was 
related to asbestos exposure.  He noted that the veteran was 
probably exposed to asbestos in the past; that the veteran 
had a long smoking history; that pulmonary function tests for 
the veteran were uninterpretable; that chest X-ray studies 
for the veteran were consistent with COPD, but did not show 
the usual findings suggestive of asbestosis; and that COPD 
could be a component of asbestos exposure.

On file is the report of a January 2004 VA examination.  The 
examiner reviewed the opinions of Drs. C. and Dorsk.  He 
noted that the veteran had a long history of COPD, and had 
stopped smoking by 1984.  Chest X-ray studies conducted in 
connection with the examination showed findings suggestive of 
COPD, and also demonstrated a left basal strand-like density 
possibly representative of areas of subsegmental atelectasis.  
In a March 2004 addendum, Dr. C. noted that the most recent 
pulmonary function tests were consistent with, and showed, 
COPD with hyperinflation.  He noted that the veteran's period 
of recognized active service (from May to July 1945) was 
seven weeks, and concluded that while asbestos exposure 
during this time frame could have resulted in some lung 
damage, the veteran's COPD was more likely related to his 
smoking history than to any asbestos exposure from May to 
July 1945.

On file is an April 2004 statement by a VA physician.  The 
physician indicated that he had reviewed the claims files, 
including Dr. Dorsk's August 2003 opinion, but agreed with 
Dr. C. that any asbestos exposure during the time frame of 
May 11 to July 3, 1945, was unlikely to have resulted in the 
present lung disorder.  He concluded instead that the 
veteran's smoking history was the most likely etiology of the 
well-defined COPD.  The examiner concluded that the brief 
period of asbestos exposure from May to July 1945 was not 
responsible for the veteran's current pulmonary status.

At his December 2004 hearing before the undersigned, the 
veteran testified that he served on light vessels in the U.S. 
Coast Guard, until he was transferred to the U.S.S. Bayfield.  
He indicated that he served aboard the U.S.S. Bayfield during 
the invasion of Normandy in June 1944.  He testified that 
following his discharge, he served with the American Merchant 
Marine, where he sailed to locations including Korea and 
Vietnam during the times of intervention by the United States 
in those countries.  The veteran explained that he was 
exposed to asbestos during his service aboard various vessels 
in service and thereafter.  He testified that physicians have 
diagnosed him with asbestosis, and that he has received 
partial settlements from several asbestos companies.  He 
indicated that a VA physician told him that his rectal cancer 
was secondary to asbestos exposure.

On file are excerpts from a U.S. Coast Guard website 
detailing the history of that service's participation in the 
June 1944 D-Day invasion at Normandy.  The excerpts indicate 
that the U.S.S. Bayfield served as the force flagship for the 
Utah Beach invasion force, and received bombing attacks while 
stationed 11 miles from the shores of France.  A history of 
the U.S.S. Bayfield provided by the National Personnel 
Records Center does not reference asbestos.

In a VA opinion, dated in August 2005, the reviewing VA 
physician noted that the period of active duty at issue was 
from May 11 to July 3, 1945.  After reviewing the evidence on 
file, including diagnostic studies, the physician concluded 
that there was no evidence that the veteran had any asbestos-
related pulmonary disease.  The physician indicated that 
diagnostic studies and physical examinations instead showed 
COPD.  The physician concluded that there was no evidence to 
support a diagnosis of pulmonary asbestosis.  He also 
concluded in essence that even if the veteran had asbestosis, 
it was not likely related to the brief period of active duty, 
but rather to the asbestos exposure received prior to and 
after active service while in the American Merchant Marine.  
The examiner based his opinion on the extensive level of 
asbestos exposure received by the veteran outside of the 
brief period of recognized active duty.  

As to rectal cancer, the physician noted that the veteran 
underwent surgery for colorectal cancer in 1995 without any 
evidence of recurrence.  The physician explained that 
asbestos exposure is a risk factor in the development of 
colorectal cancer, as in the veteran's case.  He concluded, 
after reviewing the evidence on file, that it was highly 
unlikely that the colorectal cancer appearing approximately 
50 years after potential active duty exposure was responsible 
for the development of the veteran's cancer.  The physician 
also noted that the veteran's potential active duty exposure 
was far less than his extensive exposure outside of service 
while in the American Merchant Marine.  He concluded that 
there was no relationship between any asbestos exposure 
during the period of active duty from May to July 1945, and 
the development of colorectal cancer.


Analysis

I.  Lung disorder

As noted in the Introduction, a July 2005 administrative 
decision determined that the veteran's service from December 
1941 to April 1945 in the U.S. Coast Guard constitutes a bar 
to the receipt of VA compensation benefits based on that 
period.  The veteran has not, to the Board's knowledge, 
challenged the administrative decision.  See 38 C.F.R. 
§ 3.104 (2005).  Accordingly, the Board is precluded from 
considering that period of service.

Service records confirm that the veteran had active duty for 
VA purposes as an American Merchant Marine in oceangoing 
service from May 11 to July 3, 1945.  See 38 C.F.R. § 3.7(x) 
(2005).  Consequently, the only period of service in this 
case on which service connection for a disability may be 
based is that dating from May 11 to July 3, 1945.  The Board 
notes that while the veteran remained employed with the 
American Merchant Marine beyond July 3, 1945, none of that 
subsequent service is considered active duty for VA purposes.

According to the veteran, he has received partial settlements 
from various companies based on his claimed exposure to 
asbestos while a civilian in the American Merchant Marine.  
His recognized period of oceangoing service presumably 
occurred aboard ships in the American Merchant Marine fleet 
as well.  Resolving reasonable doubt in the veteran's favor, 
the Board finds that he was likely exposed to asbestos both 
during service from May to July 1945, and while serving in 
the American Merchant Marine before and after that period of 
service.  

Although X-ray studies on file prior to 1999 have 
occasionally been read to suggest the possible presence of 
asbestosis, chest X-ray studies in 1999 and thereafter have 
consistently been interpreted by VA physicians to show COPD 
as the only disease process in the lungs; the latter studies 
have not been interpreted to show pleural thickening.  Dr. 
Dorsk notes that none of the X-ray studies show the eggshell 
calcification findings that would conclusively show 
asbestosis, although he indicates that a diagnosis of the 
disease could still be made in the absence of such findings.  
Dr. Dorsk believes the veteran has asbestosis based on what 
he describes as evidence of pleural thickening on diagnostic 
studies.  The July 1999 VA examiner also believed, initially, 
that pleural thickening was evident on X-ray studies, but by 
September 1999 he concluded that there was no evidence of 
asbestosis on recent studies.  He explained that the 
atelectatic changes alone were not indicative of asbestosis, 
and that in the veteran's case, the clinical absence of rales 
or other changes militated against such a diagnosis.  In 
other words, both Dr. Dorsk and the July 1999 examiner agreed 
that the X-ray studies did not conclusively show asbestosis, 
but while Dr. Dorsk relied on other X-ray findings to 
conclude that asbestosis was nevertheless likely present, the 
July 1999 examiner concluded that asbestosis was not likely 
present based on the veteran's overall clinical presentation 
in addition to X-ray findings.  The other VA examiners agreed 
that the chest X-ray and CT studies as a whole do not 
demonstrate pulmonary asbestosis.

VA medical records show that the veteran's treating 
physicians diagnosed asbestosis, without explanation, until 
2004, when they conducted diagnostic studies to specifically 
determine whether asbestosis was present.  CT scans 
demonstrated the absence of pleural thickening, and the 
August 2005 VA physician, after reviewing all of the evidence 
of record, including Dr. Dorsk's opinion, concluded that the 
veteran did not have asbestosis.  In June 2004, the veteran's 
treating physicians reached the same conclusion.  Although a 
VA physician's assistant diagnosed pulmonary asbestosis in 
the veteran, he made the diagnosis prior to the 2004 
diagnostic studies.  Given the results of the April 2004 CT 
scan, the conclusions of his treating VA physicians after 
specific inquiry into whether the veteran has asbestosis, and 
the opinion of the August 2005 physician which was based on a 
review of the entire record, the Board finds that the 
evidence as a whole shows that the veteran does not have 
asbestosis.

Even assuming, however, that the veteran does have 
asbestosis, the evidence as a whole shows that his lung 
disorder, however diagnosed, is not related to service or to 
asbestos exposure therein.  Service medical records are 
negative for any complaints, finding or diagnosis of a lung 
disorder, and there is no postservice evidence of any lung 
disorder until more than 40 years after service.  Although 
Dr. Dorsk concluded that the veteran's exposure to asbestos 
contributed significantly to the current lung disorder, he 
based his statement on the veteran's entire service in the 
American Merchant Marine from 1945 until 1986; he did not 
address whether asbestos exposure during the relatively brief 
period from May 11 to July 3, 1945, alone, was sufficient to 
have resulted in the current lung disorder.  The only medical 
opinions to address whether the veteran's lung disorder is 
etiologically related to asbestos exposure during the period 
from May to July 1945 are against the claim.  Dr. C., in his 
March 2004 opinion, determined that the lung condition was 
more likely related to tobacco use than to asbestos exposure.  
The April 2004 physician concluded that the lung disorder was 
not etiologically related to the brief period of recognized 
active duty.  The August 2005 physician also concluded that 
the lung disorder was not related to the brief period of 
recognized active duty from May to July 1945.  Although a 
January 2002 VA treatment note indicates that the veteran had 
known asbestos exposure with consequent severe COPD, the 
assessment did not purport to address whether any asbestos 
exposure during the specific period from May to July 1945 
resulted in COPD.  

The Board notes in passing that the veteran does not contend, 
nor does the evidence show, that any tobacco use in service 
or possible nicotine dependence caused his lung disorder.

Although the veteran himself contends that his lung 
disability is etiologically related to service, and to 
asbestos exposure in particular, as a layperson, he is not 
competent to provide an opinion concerning medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In short, the evidence shows that the veteran had 
approximately seven weeks possible exposure to asbestos 
during his Honorable period of recognized service, as 
compared to a total of more than 30 years possible asbestos 
exposure outside of service.  The evidence also shows that he 
does not have asbestosis.  Moreover, the only competent 
opinions linking his lung disorder to asbestos exposure are 
based on his total length of service in the American Merchant 
Marine, and do not address whether exposure during the short 
period of recognized oceangoing service, alone, was 
sufficient to result in lung disability in this case.  Each 
medical opinion on file addressing the impact of asbestos 
exposure from May to July 1945 on the development of the 
veteran's current lung disorder indicates that it is unlikely 
the lung disability is related to any such exposure.

In sum, there is no competent evidence of a lung disorder in 
service or for decades after service, and no competent 
evidence linking any current lung disability to the 
recognized period of Honorable service.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim.  The veteran's claim for service connection for lung 
disability, to include on the basis of asbestos exposure, is 
denied.  The Board has considered the applicability of the 
benefit of the doubt doctrine.  As the preponderance of the 
evidence is against the veteran's claim, however, that 
doctrine is not applicable to this claim.  38 U.S.C.A. § 5107 
(West 2002).

II.  Cancer of the rectum

The veteran's service medical records are negative for any 
reference to colorectal cancer, and there is no postservice 
evidence of colorectal cancer until 1995.  Moreover, there is 
no competent evidence linking the veteran's colorectal cancer 
to his recognized period of service from May 11 to July 3, 
1945.  The only medical opinions on file addressing the 
etiology of the malignancy are against the claim.  Dr. Dorsk 
doubted any relationship between the veteran's asbestos 
exposure and colorectal cancer could be proven.  The July 
1999 VA examiner concluded that the adenocarcinoma was not 
related to asbestos exposure, and that the cancer was an 
isolated one occurring decades after service.  The August 
2005 VA physician concluded that while the veteran's asbestos 
exposure was a risk factor for the development of colorectal 
cancer, it was nevertheless highly unlikely that asbestos 
exposure in this case was responsible for the development of 
the veteran's cancer.   

Although paragraph (a) of VA Manual 21-1, Part VI, para. 7.21 
(Feb. 5, 2004) indicates that inhalation of asbestos fibers 
can produce cancer of the gastrointestinal tract, VAOPGCPREC 
4-2000 determined that the paragraph was not substantive in 
nature.  Nor does the paragraph otherwise suggest that 
exposure to asbestos is the sole or even frequent cause of 
such malignancies.  See generally, Wallin v. West, 11 Vet. 
App. 509 (1998).  The Board therefore finds that the 
statement in the VA Manual is too generic to constitute 
competent medical evidence in support of this claim.  See 
Sacks v. West, 11 Vet. App. 314 (1998), Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

Although the veteran himself contends that his colorectal 
cancer is etiologically related to service, and to asbestos 
exposure in particular, as a lay person, he is not competent 
to provide an opinion concerning medical etiology.  38 C.F.R. 
§ 3.159(a)(1); Grottveit, supra; Espiritu, supra.  Moreover, 
although he contends that a VA physician informed him that 
the colorectal cancer was related to service, as a lay 
person, his account of what a physician purportedly said, 
filtered through the sensibilities of a layperson, also does 
not constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Indeed, when contacted by VA, 
the referenced physician not only refuted the veteran's 
account of what the physician said, but specifically 
concluded that the veteran's cancer was not related to 
asbestos exposure.

The Board notes that the veteran has testified that he sailed 
to Korea and Vietnam while a civilian.  To the extent he 
intends by his testimony to claim that exposure to herbicides 
during those visits caused his colorectal cancer, the Board 
points out that he visited those countries only after his 
last period of recognized active service ended, and that in 
any event, colorectal cancer is not a disease subject to 
presumptive service connection on the basis of exposure to 
herbicides.  See 38 C.F.R. § 3.309(e) (2005).

In short, there is no competent evidence of a rectal or colon 
cancer in service or for more than four decades after 
service, and no competent evidence linking the development of 
colorectal cancer in the veteran to his period of service 
from May 11 to July 3, 1945, including to any asbestos 
exposure therein.  The Board therefore finds that the 
preponderance of the evidence is against the claim.  The 
veteran's claim for service connection for cancer of the 
rectum, also claimed as colon cancer, is denied.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for lung disability is 
denied.

Entitlement to service connection for cancer of the rectum, 
also claimed as colon cancer, is denied.



	                        
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


